Citation Nr: 0421746	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a left hip disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Clinical reports of record establish that the veteran has 
current disability of the left hip.  Service personnel 
records show that the veteran served in Vietnam from 
March 13, 1970 to March 12, 1971, wherein he served as a 
machine gunner and door gunner on assault helicopters from 
June 1970 to February 1971.  He additionally served as an 
artillery surveyor, and a crew chief.  Service personnel 
records also indicate that the veteran received the Air 
Medal.  The Center for Unit Records Research (CURR) (formerly 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR)) reported that the 281st Aviation Company, of 
which the veteran was a member, flew several combat assault 
missions over Nha Trang, consistent with that reported by the 
veteran in his February 2002 PTSD stressor statement wherein 
he indicated that his helicopter crashed.  The USASCRUR also 
reported that it had reviewed an Operational Report-Lessons 
Learned (OR-LL) for the period November 1970 to April 1971, 
submitted by the lst Aviation Brigade, the higher 
headquarters of the 281st Aviation Company and the 175th 
Aviation Company.  It was reported that the OR-LL documents 
that the lst Aviation Brigade experienced ninety-one aircraft 
accidents during the reporting period, although it did not 
document the specific aircraft accidents involving the 281st 
Aviation Company or the 175th Aviation Company.  

In view of the foregoing, with consideration of the 
provisions of 38 U.S.C. § 1154(b), and with resolution of 
doubt in the veteran's favor, the Board concedes that the 
veteran's contentions of being involved in helicopter 
accidents in service, are consistent with the circumstances 
of his service as established by the record.  The veteran is 
competent to state that he sustained injury to his left hip 
in service in one such helicopter accident.  However, he is 
not competent to offer a medical diagnosis or opinion as to 
the etiology of his current left hip disability.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Thus, as the 
record does not contain an opinion as to the etiology of the 
veteran's current left hip disability, a VA clinical opinion 
addressing the nature and etiology of the veteran's left hip 
disability would be useful in adjudicating this appeal.

The record reflects that the veteran is in receipt of Social 
Security Administration disability benefits.  However, the 
record does not contain a copy of such disability 
determination, nor the clinical records utilized in reaching 
such determination.  Such records may be useful in 
adjudicating the issue on appeal.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for disability of the left hip 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  Contact the Social Security 
Administration and request a copy of all 
disability benefits determinations 
regarding the veteran to include all 
clinical records considered in reaching 
such determinations.  

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of current left 
hip disability.  All necessary tests 
should be performed.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current left hip 
disability is etiologically related to 
injury to the left hip, as reported by 
the veteran and conceded by VA to have 
been sustained in service.  The rationale 
for all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

